 Case 19-21753        Doc 211      Filed 12/16/20 Entered 12/16/20 11:22:38         Desc Main
                                   Document      Page 1 of 11



                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                          )
                                                )
GA PAVING, LLC,                                 )
                                                )   Case No. 19-21753
         Debtor.                                )   Chapter 11
                                                )   Judge Thorne
                                                )


                                      NOTICE OF MOTION

TO:
All parties on the attached service list

       Please take notice that on January 7, 2021 at 9:30 a.m., or as soon thereafter as counsel
may be heard, I shall appear before the Honorable Judge Deborah L. Thorne, in Room 613 of the
United States Bankruptcy Court for the Northern District of Illinois, Dirksen Federal Building,
219 S. Dearborn, Chicago, IL and then and there present the attached DEBTOR’S MOTION
TO DISMISS CHAPTER 11 PETITION, and seek the relief prayed for therein.

This motion will be presented and heard electronically using Zoom for Government. No personal
appearance in court is necessary or permitted. To appear and be heard on the motion, you must
do the following:

To appear by video, use this link: https://www.zoomgov.com. Then enter the meeting
ID.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID.

Meeting ID and password. The meeting ID for this hearing is 160 9362 1728 – no password
required. The meeting ID and further information can also be found on Judge Thorne’s web page
on the court’s web site.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

Name:      Bradley H. Foreman                       Attorney for Debtor
Address: 900 West Jackson Blvd. Suite 7E            City: Chicago, IL 60607
Telephone: (312) 948-8126
 Case 19-21753       Doc 211     Filed 12/16/20 Entered 12/16/20 11:22:38          Desc Main
                                 Document      Page 2 of 11




                          PROOF OF SERVICE BY MAIL and ECF

       I, Bradley H. Foreman, the attorney, certify, that on December 16, 2020, I served this notice
by mailing a copy to the persons listed on the attached service list at their addresses shown with
proper postage prepaid, except as to those parties who have consented to electronic notice via ECF.



                                                        /s/ Bradley H. Foreman




                                             Page -2-
012345062789 0 805Case
                     250 7919-21753
                             9000000000000000000000088 0 20 78 79 0 20000000000000000000000
                                           Doc 211 Filed 12/16/20 Entered 12/16/20 11:22:38 Desc Main
                                                                                                             78 79 020448250123 848097000000
0 !"00000000000000000000000000000000000000000000000"##0$2%7 0&7844700000000000000000000000000000000000'''06
                                                          Document           Page    3 of 11
                                                                                                                 597 %089(40&74)0*0000000000000000
0240"'! "*0000000000000000000000000000000000000000+5%08 (40,95524-0.10/!  *000000000000000000000&9740*000000000000000000000000000000000000
00 8714809789 70 0.559 900000000000000000000000000000000000000000000000000000000000000000000000000000288094-0.10/ !3 #00000000000000000000
0+274809(99 000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
044050"0"*6#/6# 070  000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0082(9-0110000000000000000000000000000000000000009425012570 200000000000000000000000000000000123 8480849 0:0200123 848;<=000000
0""0&)0 710(4)000000000000000000000000000000000000"##0$2%7 000000000000000000000000000000000000000000$ 9 40$ 0:0 4500000000000000000000000
02455 -0.10/"#! #"000000000000000000000000000000+5%08 (40,95524-0.10/!  *000000000000000000000"""04)052 % 025()-000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000&9740"#"00000000000000000000000000000000000
0000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000019 2 -0.10//#!*3/300000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0090+(98 472508 0>3>207948820+(98 000000000$?&+?0$@80110>3>20$?&&+?02.+0&+000000000447024067250.82 40 200000000000
0*3 "0.922 59025()000000000000000000000000000000"/4 *3*8&7)0000000000000000000000000000000000000000 > 07140120$ 9 40 07)0& 77014 -08)00000
0+27019 2 -0.10#/*" ! '000000000000000000000000002@0.+-0.10/ 000000000000000000000000000000000"00)012&25540&70000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000&74A0"#0000000000000000000000000000000000000
0000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000019 2 -0950// !*"00000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0@)&)022%87 0 8700000000000000000000000000000000"700 8 8279 0000000000000000000000000000000000*"0&)0 70:280 2-0&974090000000000000
0+274809(99 00000000000000000000000000000000000008)$)02 0 '30000000000000000000000000000000000000000 0& 719025()0000000000000000000000000
0 "'0&04283 8000000000000000000000000000000000000000+59-0.10/" "! '30000000000000000000000000000000007760 390B 82700000000000000000000000000
0710:5 8000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000022875477-0.10/"*!"*#0000000000000000000000
019 2 -0.10//#!" 000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
04892000000000000000000000000000000000000000000000C20:9 890. )0000000000000000000000000000000000000088 0 20 78 79 0 )000000000000000000
0#"309(99 0&7)000000000000000000000000000000000000" "00)0 710(4)000000000000000000000000000000000000"##0$2%7 0&7)000000000000000000000000000000
0995594-0.10/"/ !"3*0000000000000000000000000000006458 40828%-0.10/"/!* 000000000000000000000000008252794-0.10//000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0(25 08478 540 20000000000000000000000000000022%0 07140447000000000000000000000000000000000000029%42099%409554800000000000000000000000
0 0+0 870&70&9740 000000000000000000000000000002(90&1298 -06 B420&7 848000000000000000000000000"'04)0"'710&7)000000000000000000000000000
0B2%2%440.10/'"!*3/0000000000000000000000000000000**00)012&25540&7)000000000000000000000000000000000000&97400000000000000000000000000000000000000
000000000000000000000000000000000000000000000000000000&74)0"#00000000000000000000000000000000000000000000$8520828%-0.10/#/!3'"0000000000000000000
00000000000000000000000000000000000000000000000000000019 2 0.10// ! /"00000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0)08842078 %9000000000000000000000000000000000000090.78925000000000000000000000000000000000000000090.7892502972500000000000000000000000
0""#06 7220(4)0000000000000000000000000000000000047)0"30*'#*00000000000000000000000000000000008)$)02 0*/00000000000000000000000000000000
06458 40828%-0.10/"/#!""000000000000000000000000008)$)02 0/33'" 0000000000000000000000000000000000000012 2748-080"/#!*/000000000000000000000
000000000000000000000000000000000000000000000000000000406 94-0.0*/3!3'" 0000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0090.789250297250489 20110000000000000000000297250$4022%0D@&E-00))0000000000000000000000000283970 8)000000000000000000000000000000000
08$02 0" /#00000000000000000000000000000000000000000#"000&2720:40(40000000000000000000000000000000000 > 028847704257000000000000000000000000000
08195245192-0800"'"/!/ /#0000000000000000000000000$%521 2097-0$B0*""3!'"0000000000000000000000000 ""00)0+57 0(4)0&74)0*300000000000000000
0000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000019 2 -0.10//"#! ' "00000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
02748955280:92 9250&48(9 4000000000000000000000002748955280:92 9250&48(9 40 8 8279 00000000000455 0828748190320,489F 0498454000000
0 " 04470+0(4)00000000000000000000000000000000000 " 044740(40000000000000000000000000000000000000 "01  0 708B4?00000000000000000000
08)$)02 0*#"00000000000000000000000000000000000000021(9554-0700* *!*#"00000000000000000000000000000138-0,0 "#!/"00000000000000000000000
0021(9554-0700* *!"0000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
04879 940123 827 89400000000000000000000000000000004879 94012300000000000000000000000000000000000000012(4078 %90000000000000000000000000000000
0 * /"0047 8%0852 400000000000000000000000000000000008497047000000000000000000000000000000000000000000*3 *08 (40(4)000000000000000000000000000000
019 2 -0.10//*!" * 0000000000000000000000000000000  014428 1025(0000000000000000000000000000000000248-0.10/# !*'000000000000000000000000
000000000000000000000000000000000000000000000000000000.8(9-07G0/ !/##00000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
019 2 070  847407790. )0000000000000000000019 2Document
                                                             074790123 827Page
                                                                              8000000000000000000000000000970
                   Case 19-21753 Doc 211 Filed 12/16/20 Entered 12/16/20 11:22:38 Desc Main
                                                                                                                  019 2 000000000000000000000000000000
0/#0539 0(4)00000000000000000000000000000000000000"3"0&)0.9220()0000000000000000000000000000000004287470
                                                                                     4 of 11
                                                                                                                        0120000000000000000000000000000
0& 1238-0.10/"'*!#"'000000000000000000000000000071 87 -0.10/#/!" /0000000000000000000000000000008)$)02 0"# '0000000000000000000000000000000
0000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000019 2 -0.10//'#!"# '00000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0  270000000000000000000000000000000000000000000000 48 925079840&48(9 4000000000000000000000000000000  470 78 79 0000000000000000000000000
08)$)02 0* 0000000000000000000000000000000000000000""00)0*710(4)000000000000000000000000000000000000"04)0&7)0128540)000000000000000000000000
0& 7142748-080"'*'3!* 000000000000000000000000006458 40828%-0.10/"/!*/ 000000000000000000000000001 328-0.10/"#3!#*00000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0  847400000000000000000000000000000000000000000 794725022570 20000000000000000000000000432012 290H0& 04 (25000000000000
0#" "05000000000000000000000000000000000000000000008)$)02 0'3*3!3*30000000000000000000000000000000000**#*04)08 7 2 000000000000000000000000000000
0& 1955480828%-0.10/"/!"3*0000000000000000000000000& 1238-0.10/"'!3*3000000000000000000000000000019 2 -0.10//"! * 00000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0432012 290 8)000000000000000000000000000008240627489250 20110000000000000000000000000+08)04248590000000000000000000000000
0: 10H0 4559-017)00000000000000000000000000000000'''0$2% 70852F2089(4000000000000000000000000000000 0&)0408529400000000000000000000000000
0776069 1455401)0:4 52000000000000000000000000000000&9740 000000000000000000000000000000000000000000009(4894-0.10/#/!" "000000000000000000000
0 0& 71042 %48089(4-0&9740/00000000000000000000447 7-0.10/'!"000000000000000000000000000000000000000000000000000000000000000000000000000
019 2 -0.10///! ""000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0+0424859000000000000000000000000000000000000+ 9 947078 %90. )000000000000000000000000000000+ 9 947078 %9-0. )000000000000000000000
0 0&)040852940(4)00000000000000000000000000000* "0&)09 40(4)00000000000000000000000000000000000 > 0:84489 %0)0189400000000000000000000000
09(4894-0.10/#/!" "0000000000000000000000000000019 2 -0.10//3!/" 0000000000000000000000000000000" *00 871042 %48089(400000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000&9740 000000000000000000000000000000000000
0000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000019 2 -0.10///!"'" 00000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0+590&4490&48(9 40. )0000000000000000000000000:710:5 074790123 827 89400000000000000000000000:274250000000000000000000000000000000000000
0""04)0848190000000000000000000000000000000000000"'#0+)03710&7)00000000000000000000000000000000000008)$)02 0" 3/00000000000000000000000000000000
019 2 -0.10//'!"# 000000000000000000000000000000019 2 -0.10//"! '#/000000000000000000000000000000049 2-0600'3! 3/000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0:274250 20000000000000000000000000000000000000:5 8074790123 827 894-0. )0000000000000000000000082(900000000000000000000000000000000000
0 "071484802 54(280000000000000000000000000000000,4480889 408I07760559 09 00000000000000004 270. 00000000000000000000000000000000000
09 2-0600'3!'' 00000000000000000000000000000000 00012&25540&78447-0&9740 /00000000000000000000080$02 0'*0000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000019 2 -0.10//"!""#000000000000000000000000000000069 %2-0.10/##!'*00000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
025521480627489250 8)00000000000000000000000000004 27000000000000000000000000000000000000000000000004 84045955 00000000000000000000000000000
0"3"0&)0.9220(4)000000000000000000000000000000008)$)02 0'*000000000000000000000000000000000000000008)$)02 00000000000000000000000000000000000
071 87 -0.10/#/!" /00000000000000000000000000000069 %2-0.10/##!'*00000000000000000000000000000002455 -0.10/"#!0000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
082 44550 78 79 0 8 8279 000000000000000000099 %540&890000000000000000000000000000000000000DE.8:&0$8$7.$000000000000000000000000000
0" 30&)0 70:280 20000000000000000000000000000008)$)02 0//'00000000000000000000000000000000000000*06$07$6+?0&7++70000000000000000000000000
041427 -0.10/"3! #00000000000000000000000000000002552-07G0 //!'00000000000000000000000000000000&@.7+0"00000000000000000000000000000000000
000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000005+&+?0.7?0050* !*3/00000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0.8:&0 8 8279 0000000000000000000000000000000000000.559 90478250&4490&48(9 400000000000000000000.559 904287470 0+5 470&4 897000
0*06 7 480&78447-0&9740"00000000000000000000008)$)02 0 ''00000000000000000000000000000000000000000**0& 710&72740&78447000000000000000000000000
05484097-004054840* !*3 "00000000000000000002540.52-0.10/#/! ''00000000000000000000000000019 2 -0.559 90//*! 3300000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000776022%87 0@970"710:58)00000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0DE.11.0$.&0+876+070$:0+,+0@+00000000000000000000.480&4 8970&740000000000000000000000000000000.7482504(440&48(9
                   Case 19-21753 Doc 211 Filed 12/16/20 Entered 12/16/20 11:22:38 Desc Main
                                                                                                                                  4000000000000000000000
020B@87?0@0.700000000000000000000000000000000000000#"30784284089(4000000000000000000000000000000000008)$)02
                                                          Document           Page 5 of 11
                                                                                                                   0*#/00000000000000000000000000000000
08$02$G0"'*00000000000000000000000000000000000000000$4 -0.10/#*!'*/000000000000000000000000000000008195245192-080"'""!*#/000000000000000000
0&8.0:.+10.10/ '#!'*000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
050&74(4027%00000000000000000000000000000000000000520:92 40000000000000000000000000000000000000000005B&0,4784000000000000000000000000000000000
0*"0&)0 70:280 2-0&97409000000000000000000000"/*0+)05 C90)0000000000000000000000000000000 "00)0348520(4)0000000000000000000000
041427 -0.10/"3! #'00000000000000000000000000000008597 094917-0.10/!#3000000000000000000000&74)0""/000000000000000000000000000000000000
0000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000019 2 -0.10///!# 00000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0522870+74889400000000000000000000000000000000000522870+748894-0. )0000000000000000000000000000054 840)09 %9000000000000000000000000000
0#30/710(4)0000000000000000000000000000000000000000: 10H0 4559-017)0000000000000000000000000000000099120H053487 0118000000000000000000000
0120824-0.10/ !*//000000000000000000000000000007760&24505)072552000000000000000000000000000000"0828%0(44000000000000000000000000000000
000000000000000000000000000000000000000000000000000000 0& 71042 %48089(4-0&9740/00000000000000000000 % 8-0.10/"""!"''0000000000000000000000
00000000000000000000000000000000000000000000000000000019 2 -0.10///! ""0000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
05 40)078 %90. )00000000000000000000000000000000B!:9(409 %9-011000000000000000000000000000000000B 9 2069 57202940& 579 000000000000
0*"*"00)06289 0&7)00000000000000000000000000000000000 > 0B4(90288482000000000000000000000000000000000000@&0. 00000000000000000000000000000000000000
06458 40828%-0.10/"/#!"/00000000000000000000000000271J404 28-01100000000000000000000000000000000047)090"'"330000000000000000000000000000000
000000000000000000000000000000000000000000000000000000*0+0 4(4570-0&740*000000000000000000000000008252794-0.10/!'"330000000000000000000000
00000000000000000000000000000000000000000000000000000041427 -0.10/"3!"'30000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
01.0&5000000000000000000000000000000000000000000014(97 0120:98017)0000000000000000000000000000000060H0501257082(90 )-0. )000000000000000
0'"04)0,202840&7)000000000000000000000000000000000*0 5 04748000000000000000000000000000000000000000052405)0B2882-0+C984-0B4550H0B288200000
02 0"'"0000000000000000000000000000000000000000000000&9740*/"00000000000000000000000000000000000000000000""05 89402 54(28-0&9740"00000000000000
019 2 -0.10//!* *00000000000000000000000000000009 20+7274-0.10/"/'!#'"00000000000000000000000$2%028 %-0.50/ *! */000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
06H50125700000000000000000000000000000000000000000062 9557480472501100000000000000000000000000000000628%12012570 20000000000000000000000
0*" #0&)0/7107)0000000000000000000000000000000000000"0+)0* 710&784470000000000000000000000000000000000'''0$2% 0852F2089(400000000000000000000000
09 48 -0.10/3#!*#'000000000000000000000000000000008)$)02 0"'#"0000000000000000000000000000000000000000&9740 000000000000000000000000000000000000
000000000000000000000000000000000000000000000000000000.922 59-0.00#/ /!"'#"00000000000000000000000000447 7-0.10/'!"0000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
06 20.78940000000000000000000000000000000000006 20.7894-0. )0000000000000000000000000000006 89740695590H0 78 79 -0. 0000000000
08)$)02 0/'0000000000000000000000000000000000000000 > 0098 -0447 2550H08%2-08))00000000000000000003"0.78925025(00000000000000000000000000
028 50&7842-0.10/"'!/'00000000000000000000000000776069 124507)0098 0000000000000000000000000000000040532-0.00#"! *00000000000000000000
000000000000000000000000000000000000000000000000000000$4079 208 974-0&9740 /000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000025 9254-0.10/"3! '"/00000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
06478 2 0 782 7 800000000000000000000000000000000069 1455401)0:4 52000000000000000000000000000000000000090+0,.$06+0710$@8-0.0)00000000000000000
0'/0&48 089(40000000000000000000000000000000000000: 10H0 4559-017)000000000000000000000000000000002)%)207.+0+0,.$06000000000000000000000000
0&74)0"000000000000000000000000000000000000000000000 0& 71042 %48089(4000000000000000000000000000000082789 %090&710H0 927400000000000000000
0 25097-0.10/#"/0000000000000000000000000000000000&9740/00000000000000000000000000000000000000000000"040629 0&784470000000000000000000000000
00000000000000000000000000000000000000000000000000000019 2 -0.10///! ""0000000000000000000000000000000&9740"'000000000000000000000000000000000000
0000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000019 2 0.10// !#//#000000000000000000000000
00279 250784 10&2 4700000000000000000000000000000000279 94000000000000000000000000000000000000000000009 802000000000000000000000000000000000000
08)$)02 0'/*0000000000000000000000000000000000000088 49047480000000000000000000000000000000000008)$)02 0/* 00000000000000000000000000000000
09 7 -07G0 !'/*00000000000000000000000000000008)$)02 0*" 0000000000000000000000000000000000000008 82-0.10/!/* 000000000000000000000000
0000000000000000000000000000000000000000000000000000008195245192-080"'""!" 00000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00 8 08359 0&2 4700000000000000000000000000000000$14280 782 7 80+C9470000000000000000000000$?&+?0$@80110>3>20$?&+?02.+0&+0
0*'04)012%40&7)00000000000000000000000000000000000000"*"00)09 48 0(4)0000000000000000000000000000000000"/040 *003*80&7)000000000000000000000000000
08)$)02 0"#3000000000000000000000000000000000000000019 2 -0.10//"!*  0000000000000000000000000000000288094-0.10/ !3#00000000000000000000
0+5187-0.10/" /!3#300000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0$?&&+?0$@8011000000000000000000000000000000000000$?&&+?0$@8011000000000000000000000000000000000000$4022889
                   Case 19-21753 Doc 211 Filed 12/16/20 Entered 12/16/20 11:22:38 Desc Main
                                                                                                                         240&48(9 400000000000000000000
069 1245082548 -077 840000000000000000000000000000>3>20$?&&+?02.+0&+,.+&000000000000000000000"4
                                                          Document           Page 6 of 11
                                                                                                               *03*80&7)000000000000000000000000000000
0''0 49 08-0A5"*0000000000000000000000000000000"/04)0 *003*0&7)0&7+02 000000000000000000000000000&74)02 00000000000000000000000000000000000000
014(9554000 33/!"'''0000000000000000000000000000002@0.+-0.10/ !' 00000000000000000000000000004955 38 %-0.10/ 000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0$ 9 40 0:0 45-0123 848084900000000000000$F920627489250000000000000000000000000000000000000$F92042069 0  8474-0. )00000000000000
0$ 9 40 0:0 450000000000000000000000000000000"'"0128240)0000000000000000000000000000000000054 840)09 %90!099120H0530000000000
0"""04)052 % 025()-0&9740"#"000000000000000000000&74)0*000000000000000000000000000000000000000000000"0828%0(44000000000000000000000000000000
019 2 -0.10//#!*3/300000000000000000000000000000006 %42-0.10/##30000000000000000000000000000000000000 % 8-0.10/"""!"''0000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
082789 %09)0&710H0 92740000000000000000000000008 480 #01 807 90&48(9 4000000000000000000000000)0848990H0 92740000000000000000000000
0"04-0629 000000000000000000000000000000000000000# 0 4(4570)00000000000000000000000000000000000/##00)0478250(4)0000000000000000000000000
0&9740'"00000000000000000000000000000000000000000000995594-0.10/"/ ! */00000000000000000000000000000019 2 -0.10//#/! '*00000000000000000000000
019 2 -0.10// !#//#000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0+59235406274892501 01100000000000000000000000002480 78 79 0. )0000000000000000000000000000045923540125700000000000000000000000000000
0 0& 719035()00000000000000000000000000000000033"0&)0&7 40.520(4)000000000000000000000000000  0& 719025()0000000000000000000000000
022875477-0.10/"*!"*#00000000000000000000000000000019 2 -0.10//"! 3"000000000000000000000000000000022875477-0.10/"*!"*#0000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0 2201940 800000000000000000000000000000000000&425062748019 2 0000000000000000000000000000000000&489 80 78 79 0 )00000000000000000000
08)$)02 0'/"00000000000000000000000000000000000000000*0 2054208%)0000000000000000000000000000000000"#01 90&559(208)0000000000000000000000
0447044-0.10/""3!'/"000000000000000000000000000&7842 -0.10/"! '* 00000000000000000000000000008 8724-0.00#/*/3!/#*00000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
07489250&50000000000000000000000000000000000000074882 40&500000000000000000000000000000000000000071844028 71480  84740000000000000000000000
0"3071483980000000000000000000000000000000000000"*'05452%40(4)00000000000000000000000000000000000/"00)0 0(4)000000000000000000000000000000
078 -06.0#33#!# 30000000000000000000000000000000000.72 2-0.10/"#*!""#0000000000000000000000000000000062 -0.10/"*!""""00000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
07948820+(98 47250&48(9 40. )0000000000000000000,H00  8474088  700000000000000000000000000000000,00882989401100000000000000000000000000000
0*3 "0.922 59025()000000000000000000000000000000*0: 847 08 (40000000000000000000000000000000000/"30821484098 54000000000000000000000000
0+27019 2 -0.00#/*" ! '00000000000000000000000000 4 (9554-0.10/##/!"*#*000000000000000000000000000019 2 -0.10//#!"00000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0,955240 0& 1955480828%00000000000000000000000000000447024067250.82 40 20000000000000000000493 5062748925000000000000000000000000000
0 /04)0.8(90828%0)000000000000000000000000000000 > 07140120$ 9 40 07)0& 77014 -08)0000000000000*3#"04)0" 3710852 400000000000000000000000000
0& 1955480828%-0.10/"/0000000000000000000000000000004955920&)08948000000000000000000000000000000000000059-0.10/3*!""/0000000000000000000000000
000000000000000000000000000000000000000000000000000000"00)012&25540&7)-0&9740A"#00000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000019 2 -0.10// !*"0000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0493 5062748925-0. )00000000000000000000000000000495594028 71480 200000000000000000000000000000028254090: 8420000000000000000000000000000
028 400& 252389 0+C000000000000000000000000000000""*'*04)0621277206 440)0000000000000000000000000120$ 9 40$ 028254090: 842-08))0000000
0"04470629 0&784470000000000000000000000000000006 44-0.10/##'00000000000000000000000000000000000000'0447052 % 025()00000000000000000000000
0&9740"/000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000&9740+0000000000000000000000000000000000000
019 2 0.10// !#/ 000000000000000000000000000000000000000000000000000000000000000000000000000000000000019 2 -0.10//!*# 00000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0+0424859000000000000000000000000000000000000049508027F0000000000000000000000000000000000000000082789 %0&012000000000000000000000000000000
07140120$ 9 40 02825409)0: 842-0800000000000000495027F0120$ 9 40000000000000000000000000000000$ 9 40 07140@)&)078744-049 0""00000000
0'0447052 % 025()0000000000000000000000000000000"040629 0&70000000000000000000000000000000000000 "'0&04283 80&70000000000000000000000000000
0&9740+00000000000000000000000000000000000000000000019 2 -0.10// !#/ 0000000000000000000000000000000 03*0000000000000000000000000000000000000
019 2 -0.10//!*# 00000000000000000000000000000000000000000000000000000000000000000000000000000000000019 2 -0.10//#!  00000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
                   Case 19-21753 Doc 211 Filed 12/16/20 Entered 12/16/20 11:22:38 Desc Main
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
                                                          Document           Page 7 of 11
00000000000000000000714084 48840295902840DE023 (4012034403797740 807140 55 904797>479794020 04 9 940000000000000000000000
00000000000000000000302904797>479794090200 79 40 0840 954082707 0""0@)&))0*# D E020:4))22%)8)0  0DED#E)00000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0.8:&0 8 8279 0000000000000000000000000000000000000.559 904287470 04(4400000000000000000000000DE.559 904287470 04(44000000000000
0 # 0047 8%0852 4000000000000000000000000000000000022%87 0@97000000000000000000000000000000000000008)$)02 0"'/0000000000000000000000000000000
019 2 -0.10//*!" #00000000000000000000000000000008$02$G0"'*00000000000000000000000000000000000000000&89 945-0.10/ '#000000000000000000000000
000000000000000000000000000000000000000000000000000000&89 945-0.10/ '#!'*000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0000000000000000007140 55 9084 994702034>12(4034403240 80 79 40407 020459(4823540DE0 8059 2740DE0284)0000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0DE22%0$ 071404470000000000000000000000000000000000DE19 2 074790123 827 8-0. )000000000000000000DE970 019 2 000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0DE432012 290 8)00000000000000000000000000DE8240627489250 2-011000000000000000000000DE+ 9 947078 %9-0. )000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0DE82 44550 782 790 8 8279 00000000000000000DE.8:&0 8 8279 0000000000000000000000000000000000DE522870+748894-0. )000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0DEB!:9(409 %9-011000000000000000000000000000000DE6478 4 0 782 7 80. )0000000000000000000000000DE$F92042069 0  8474-0. )00000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0DE81952451920.4970.82 40 20000000000DE459235406274892501 -011000000000000000000000DE493 5062748925-0. )000000000000000000
000000000000000000000000000000000000000000000000000000 0& 719025(0000000000000000000000000000000000*3#"04)0" 3710852 400000000000000000000000000
0000000000000000000000000000000000000000000000000000007760 390B28270000000000000000000000000000000000590000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000022875477000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
00000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0+0 012345062789 000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
062952354084 9947000""'000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
0224084 99470000"000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
07 72500000000000000000"*#000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000000
 Case 19-21753         Doc 211      Filed 12/16/20 Entered 12/16/20 11:22:38             Desc Main
                                    Document      Page 8 of 11



                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                             )
                                                   )
G.A. PAVING, LLC,                                  )
                                                   )    Case No. 19-21753
         Debtor.                                   )    Chapter 11
                                                   )    Judge Thorne
                                                   )


                DEBTOR’S MOTION TO DISMISS CHAPTER 11 PETITION

         G.A. PAVING, LLC, debtor and debtor in possession herein, hereby moves this Court for

entry of an order pursuant to Section 1112(b) of the Bankruptcy Code, allowing voluntary dismissal

of this Chapter 11 petition, and in support thereof states:

         1. On August 2, 2019, Debtor filed a voluntary petition in this Court for reorganization relief

under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §101 et seq., as amended. The

Debtor sought to operate its business as a debtor-in-possession pursuant to Sections 1107(a) and

1108 of the Bankruptcy code. No creditors' committee has yet been appointed in these cases. No

trustee has been appointed.

         2. This Court has jurisdiction of this motion pursuant to 28 U.S.C. §§157 and 1334. Venue

is proper under 28 U.S.C. §157(b)(2). The relief requested is authorized under Section 1112(b) of

the United Bankruptcy Code.11 U.S.C. §1112(b).

         3. Debtor is engaged in business as a commercial paving and road construction contractor.

Debtor’s principal customers are various local municipalities, including the City of Chicago. Prior

to filing its Chapter 11 petition, debtor became embroiled in state court mechanics lien litigation

arising out of work performed within and for the City of Chicago. As this case has progressed
 Case 19-21753        Doc 211      Filed 12/16/20 Entered 12/16/20 11:22:38              Desc Main
                                   Document      Page 9 of 11



through its second year, the issues with the City of Chicago are not yet fully resolved, although

certain partial payments have been released by the City and are in the hands of the Clerk of the

Circuit Court of Cook County. Upon information and belief, the amount of $834,480.72 was

deposited with the Clerk of the Circuit Court of Cook County on or about July 22, 2020. A partial

distribution in the amount of $581,121.17 was recently agreed upon by the debtor and certain

creditors, with the knowledge of this Court. Substantial moneys remain due to the debtor. The City

of Chicago is in the process of evaluating amounts which it claims may be deducted form debtor

based on contractual WBE (Women Business Enterprise) requirements and MBE (Minority Business

Enterprise) requirements, but has no yet competed that process, and it is anticipated that this process

is many months’ away from final resolution. This process may also involve resolution of other

pending disputes between the debtor and the City of Chicago regarding such compliance. Eventually,

the substantial payments being made to the lienholders will substantially reduce – or in some cases

eliminate– many claims in this estate. However, the delays will continue to negatively impact

debtor's ability to prepare and file a plan and disclosure statement. For instance, Section 1129(a)(7)

provides that a plan must meet the following requirement, among others:

       (7)With respect to each impaired class of claims or interests—

       (A)each holder of a claim or interest of such class—

       (i)has accepted the plan; or

       (ii)will receive or retain under the plan on account of such claim or interest property of a

value, as of the effective date of the plan, that is not less than the amount that such holder would so

receive or retain if the debtor were liquidated under chapter 7 of this title on such date...

       4. For these reasons, debtor is concerned that it may be unable to demonstrate to this Court


                                               Page -2-
 Case 19-21753         Doc 211      Filed 12/16/20 Entered 12/16/20 11:22:38               Desc Main
                                    Document      Page 10 of 11



and to creditors that a plan will meet the requirements of Section 1129. Debtor cannot yet

demonstrate that under a proposed reorganization plan creditors would receive not less than the

amount they would receive if the debtor were liquidated. Meanwhile, debtor continues to incur

substantial quarterly fees to the United States Trustee, as well as attorneys fees related to this Chapter

11 case. To date, all such quarterly fees are current, and all required monthly operating reports have

been filed.

        5. Section 1112(b)(1), 11 U.S.C. §1112(b)(1) states:

        (1)Except as provided in paragraph (2) and subsection (c), on request of a party in
        interest, and after notice and a hearing, the court shall convert a case under this
        chapter to a case under chapter 7 or dismiss a case under this chapter, whichever is
        in the best interests of creditors and the estate, for cause unless the court determines
        that the appointment under section 1104(a) of a trustee or an examiner is in the best
        interests of creditors and the estate.

In this case, there is no evidence of “cause” that would justify denial of a voluntary dismissal, nor

are there any “acts or omissions” nor “unusual circumstances” as described in Section 1112(b)(2)

that would prevent voluntary dismissal. Debtor submits that continued operation as a “debtor in

possession” may not be in the best interest of creditors. Nor would a conversion to Chapter 7 be

warranted or beneficial to creditors. There are not substantial assets to be liquidated, and

administrative costs and attorneys fees associated with any such liquidation would further erode any

potential benefits to creditors. Instead, debtor intends at this time to continue as a going concern,

preferably without the burdens and expenses incident to this Chapter 11 case. Among other things,

Debtor expects to begin submitting various bids for municipal road construction work for the Spring

2021 season and after, and the Debtor is concerned that continuing to operate as a “debtor in

possession” could potentially be a burden on these efforts. Debtor submits that creditors are more



                                                Page -3-
 Case 19-21753            Doc 211   Filed 12/16/20 Entered 12/16/20 11:22:38           Desc Main
                                    Document      Page 11 of 11



likely to benefit from allowing it to operate as a going business. Since creditors will retain all of

their legal rights outside of bankruptcy, then such creditors are not negatively impacted by a

dismissal of this case.

        6. Notice. The Debtor has provided more than 21 days' notice of this Motion by mail or via

ECF electronic notice and filing to (a) the Office of the United States Trustee; and (b) to all

creditors.

        WHEREFORE, the Debtor respectfully requests that the Court enter an order allowing debtor

to voluntarily dismiss this Chapter 11 case.

                                       G.A. PAVING, LLC

                                       By: /s/ Bradley H. Foreman
                                          Its Attorney

Bradley H. Foreman
The Law Offices of Bradley H. Foreman, P.C.
900 West Jackson Blvd.
Suite 7E
Chicago, IL 60607
(312) 948-8126
ARDC No. 6190545




                                               Page -4-
